Mr. Justice Scholfield delivered the opinion of the Court: The answer of the jury to the third interrogatory propounded on behalf of the relators is palpably erroneous, but the question there propounded is one not proper for the determination of a jury, and the error in their verdict may, for that reason, be disregarded. The amount of the assessed valuation of the taxable property of the town of Edwardsville for the year 1885, and the estimated cost of building the two bridges, are all matters of record, and therefore provable only by the record. See the several sections of the Revenue act, in relation to assessments, (Rev. Stat. 1874, chap. 120,) and.section 19 of “An act in regard to roads and bridges in counties under township organization, approved June 23, 1883.” Hence the denial of the allegations of the petition, that the cost of the two bridges would be more than twenty cents on the one hundred dollars on the latest assessment roll, etc., was in the nature of a plea of nul tiel record, which the court must try by an inspection of the record. 2 Tidd’s Pr. (3d Am. ed.) 741, *743; Carson v. Pearl, 4 J. J. Marsh. 92; Brody v. Commonwealth, 1 Bibb, 517; Gray v. Pinquey, 17 Vt. 419. The mere ascertaining of an amount by the multiplication, addition or subtraction of given numbers, presents no question of fact for a jury. In such cases there can be but one result, and the court may either itself perform the labor of ascertaining it, or intrust that labor to any competent individual. In legal presumption, the court knows what is the result. It is upon this principle, that where an action is brought for a sum certain, or which may be made certain by computation, the court can enter judgment for the plaintiff for the amount of his damages, without a writ of inquiry. 2 William’s Saunders, 107 a, notes b, c; Renner et al. v. Marshall, 1 Wheat. 215, *216; Rust v. Frothingham et al. Breese, 331. The evidence before us clearly shows that this issue must be decided in favor of the relators. No objection is perceived to the record evidence, and none is insisted upon in argument. The assessed valuation of the taxable property in the town of Edwardsville for the year 1885, which was the last assessment before presenting the petition to the board of supervisors, is $1,013,423, twenty per cent upon which can only be $2026.84, while the estimated cost of the bridges is $3500. Question is made as to the sufficiency of the evidence to sustain the allegation that the major part of the road and bridge tax of sixty cents on each one hundred dollars on the last assessment roll of the town, was needed for the ordinary repair of roads and bridges in the town during the year for which the tax was levied. We think the evidence warranted the finding of the jury in that respect. But we held in Board of Supervisors of County of Macon v. People, 121 Ill. 616, that this question belongs solely to the commissioners of highways. We there said, among other things: “But whether the proposed work is necessary,—that is, whether public interest and convenience demand it,—or whether the major part of the sixty cents tax levied by the commissioners will be required for the ordinary repair of roads and bridges, being matters within the discretion and judgment of the commissioners, are questions the truth of which the board of supervisors have no right to inquire into or determine. With respect to these questions, all they have a right to do is to determine, from the petition presented to them, whether the commissioners have acted upon them, and decided them in the affirmative.” Complaint is made that the court permitted oral evidence to go to the jury, of the action of the commissioners of highways, as affecting the present controversy. But the same thing which this evidence tended to prove was proved by the record of the commissioners of highways, which was read in evidence, and therefore no harm was done the respondents by the oral, evidence. The objection most seriously urged, is against the answers to the fourth and fifth interrogatories propounded by the relators, and to the first and second interrogatories propounded by the respondents; and this involves, first, a question of law, as to the proper construction of the language of the charter of the city of Edwardsville, respecting a part of its boundary; and secondly, a question of fact, with respect to the location of the east end of the bridge. The city is incorporated under a special charter, which, in defining its limits, uses this language: “Beginning at the north-east corner of section No. 11, town 4, range 8, west of the third principal meridian, and running thence west on the section line, to Gordon’s branch; thence down the meanderings of said branch, to the margin of Cahokia creek; thence down on the left hank of said, creek, to the line between sections Nos. 3 and 4, in said township, ” etc. It is undoubtedly the established inference of the law, that a conveyance of land bounded on a highway or river, carries the fee to the center of the highway or river, provided the grantor," at the time, owned to the center, and there be no words or specific description to show a contrary intent; and we shall assume, for the present, at least, that this rule is equally as applicable to boundary lines of towns, etc., as to private grants. But it is competent for the riparian proprietor to sell his upland to the top or edge of the bank of a river, and to reserve the stream or flats below high-water mark, if he does it by clear and specific boundaries. 3 Kent’s Com. (8th ed.) pp. 534, 535, *434. And so we said in Rockwell v. Baldwin et al. 53 Ill. 22: “It is, however, but a presumption, for one man may own the bed of such a stream, and another may own the banks; and where, in a deed conveying land, the boundary is limited to the bank of the stream, instead of bounding it on or along the stream, the presumption must fail. The party must be controlled by the terms of his deed.” There, the language, “thence down the west line of the creek,” was held, in connection with certain circumstances tending to show the interest of the grantor to be to that effect, to establish the boundary line on the bank of the creek. In Child v. Starr, 4 Hill, 369, to which we referred as supporting the views thus expressed, Walworth, Chancellor, said: “Running to a monument standing on the bank, and from thence running by the river or along the river, etc., does not restrict the grant to the bank of the- stream, for the monuments in such cases are only referred to as giving the directions of the lines to the river, and not as restricting the boundary on the river. If the grantor, however, after giving the line to the river, bounds his land by the bank of the river, or describes the line as running along the bank of the river, or bounds it upon the margin of the river, he shows that he does not consider the whole alveus of the stream a mere mathematical line, so as to carry his grant to the middle of the river.” In Howard v. Ingersoll, 13 How. 381, one of the boundary lines between the State of Georgia and the State of Alabama is described as “running thence up the said river Chattahoochee, and along the western bank thereof, to the great bend thereof,” etc. The court, in speaking of this language say: “If the language of the article had been, ‘beginning on the western bank of the Chattahoochee, and running thence up the river,’ and no more had been said, the middle of the thread of the river ordinarily, and without any reference to the fact that Georgia was the proprietor of the river, it would have been said to be the dividing line between the two States. But there is added, ‘running up the said river Chattahoochee, and along the western bank thereof.’ This last controls any uncertainty there may be, for if the first call or object to locate the line is the bank of the river, it is plain that the western limit of Georgia, on and along the bank of the river, must be where the bank and the water meet in its bed, within the natural channel or passage of the river.” To like effect is the ruling in Daniels v. Cheshire Railroad Co. 20 N. H. 85; Bradford v. Cressy, 45 Maine, 9. See, also, Richardson, J., in arguendo in Rix v. Johnson, 5 N. H. 520; and Fire Ins. Co. v. Stevens, 87 N. Y. 287. None of the cases cited in argument by counsel for respondents goes to the extent of holding that where a line is described as running on a particular bank of the stream, it in fact runs in the middle of the stream. In Piper v. Connelly et al. 108 Ill. 646, we held the plat on the hack of the deed to he a part of the description of the premises conveyed, and it showed the river—not the hank—to he the line. In Helmer v. Castle, 109 Ill. 664, there was a conveyance hounding the property conveyed, by a road, and it was simply held that this carried title to the center of the road; and in Trustees of Schools v. Schroll et al. 120 Ill. 509, the boundary was upon a lake or pond, and we but there repeated the general doctrine before herein recognized. In Inhabitants of Ipswich, Petitioners, 13 Pick. 431, the line is described as running, “and by Ipsiuich river to a wall, * * * then by said wall,” etc.; and this, it was held, made the center of the river and of the wall the line. In Cold Spring Iron Works v. Inhabitants of Tolland, 9 Cush. 492, the language is, “bounding on said west branch of Farmington river, as the same runs,” etc., and it was held the center of the stream was the line. And in Luce v. Cooley, 24 Wend. 451, the only remaining case cited that it is deemed necessary to notice, the language is, (after giving certain monuments,) “from thence down the river as it winds and turns,” etc., and it was held that the grantee took to the middle of the river. The language here used, in regard to Gordon’s branch, is within those cases, and the line there is undoubtedly the middle of the stream. But the language describing the line, when Cahokia creek is reached, is radically different, and the fact that it is so different is conclusive that it was not intended that it should convey the same meaning. Thus, the description of the line is, “to Gordon’s branch; thence down the meanderings of said branch, to the margin of Cahokia creek; thence down on the left bank of said creek,” etc. If this does not clearly say that the line shall run “down on the left bank of Cahokia creek,” then it would seem impossible to express that idea. There is no ambiguity in the language, and we are aware of nothing to prevent its having its usual effect, in this connection. But it is further contended by counsel for respondents, that even if it shall be held that the line does not run in the middle' of the stream, it must be held that it runs where the water and land meet at low water. But low-water mark is not the bank of a stream. It is the point to which the stream recedes at its lowest stage. The banks of the stream, on the other hand, are “the elevations of land which confine the waters in their natural channel, when they rise the highest and do not overflow the banks.” (Gould on Waters, sec. 45.) In Howard v. Ingersoll, supra, Wayne, J., in speaking of the like question there under consideration, said: “The call is for the bank, —the fast land which confines the water of the river in its channel or bed, in its whole width. That is to be the line. The bank, or the slope from the bluff, or perpendicular of the bank; may not be reached by water for two-thirds of the year; still the water-line impressed upon the bank above the slope is the line required by the commissioners, and the shore of the river, though left dry for any time, and but occasionally covered by water in any stage of it, to the bank, was retained by Georgia as the river up to that line.” The same line was again considered by the same court in State of Alabama v.State of Georgia, 23 How. 505, and the court repeated its former ruling, holding that the line ran on the west bank of the Chattahoochee river; that the bed of that river belonged to Georgia, and that it included that portion of the soil which is “alternately covered and left bare, as there may be an increase or diminution in the supply of water, and which is adequate to contain it at its average and mean stage during the entire year, without reference to the extraordinary freshets of the winter or spring, or the extreme droughts of the summer or autumn.” To like effect, see, also, Gould on Waters, sec. 200. The rulings of the circuit court in instructing the jury were substantially in harmony with this view of the law, and we therefore think the jury were properly instructed. We have given careful consideration to the evidence, and we think the clear preponderance is with the finding of the jury, that the -east end of the bridge is not within the incorporated town of Edwardsville. A mistake in the abstract makes Dr. Spillman say: “Allowing the end of the new bridge to rest a foot and a half over the east abutment, which is the usual way of placing them, the east end of the bridge would be about four feet on the up-stream side, and about three feet on the lower-stream side, east of the east line of the bank of the creek.” The record shows that the word “east,” here italicized, should be west. The witness was asked: “Allowing a foot, and a half to two feet of the new bridge to rest upon the east abutment here, I will ask you to state how far the east end of the bridge would be from the margin of the creek, on the east side of the creek?” And he answered: “On the up-stream side I think it would be about something near four feet, and on the lower-stream side probably miss it as much as three feet, or two and a half, inside of this east line of the bank.” The witness had, moreover, previously stated: “The margin of the east bank of Cahokia creek is east of the eastern pier or abutment of the bridge,” and also that “the east end of the bridge, .if it rests on this old abutment pier, would be west of the eastern line of the bank of the creek.” There is contradictory evidence on this question, but this mistake in the abstract being corrected, in our opinion the preponderance is, as before observed, with the finding of the jury. We think, on the authority of The People ex rel. Commissioners v. Board of Supervisors, 100 Ill. 640, Town of New Boston v. Supervisors of Mercer County, 110 id. 197, Supervisors of Will County v. The People ex rel. id. 511, Supervisors of Stark County v. The People ex rel. 118 id. 459, and Board of Supervisors of Macon County v. The People ex rel. supra, the relators are, on the findings of the jury and the evidence before us, entitled to a peremptory writ of mandamus, as prayed in the petition, and it will issue accordingly. Peremptory mandamus awarded.